691 N.W.2d 436 (2005)
472 Mich. 1201
Linda M. GILBERT, Plaintiff-Appellee,
v.
DAIMLERCHRYSLER CORPORATION, Defendant-Appellant.
Docket No. 122457.
Supreme Court of Michigan.
January 28, 2005.
In this cause, a motion for rehearing is considered, and it is DENIED.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant rehearing for the reasons stated in the dissenting opinion by MICHAEL F. CAVANAGH, J.
WEAVER, J. (dissenting).
I dissent from the decision of the four-justice majority (Chief Justice Taylor and Justices Corrigan, Young, and Markman) to deny plaintiff's motion for rehearing. After six weeks of testimony and argument, a jury found defendant, DaimlerChrysler Corporation, liable for several years of sexual harassment suffered at work by plaintiff, Linda Gilbert. Tragically, four months after the four majority justices reversed the jury verdict, plaintiff, Linda Gilbert, died at age 45 of a heart attack.
I would grant plaintiff's motion for rehearing, vacate the majority's reversal of a jury verdict in this exceedingly strong case of sexual harassment, and remand for remittitur.